James Mench, plaintiff in error, was convicted of the crime of selling intoxicating liquor, and was, on January 21, 1911, sentenced to be confined in the county jail for 90 days and to pay a fine of $250 and costs, and that in default of payment of said fine and costs, he be further confined until the same is satisfied according to law. From such judgment an appeal was taken by filing in this court on March 22, 1911, petition in error with case-made. Plaintiff in error, on August 1st, in open court by his attorney of record moved to dismiss said appeal, which motion is sustained, and said appeal is accordingly dismissed, and the cause remanded to the county court of Ottawa county, with directions to enforce the judgment and sentence.